NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                            DEC 30 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

 SHRUN LATA,                                       No. 06-70784

               Petitioner,                         Agency No. A042-687-739

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Shrun Lata, a native and citizen of Fiji, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen alleging

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
review for abuse of discretion the denial of a motion to reopen and de novo claims

of due process violations. Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007).

We deny the petition for review.

        The BIA acted within its discretion in denying Lata’s motion to reopen as

untimely because it was filed more than two years after the BIA’s prior order, see

8 C.F.R. § 1003.2(c)(2), and Lata failed to demonstrate changed circumstances

arising in Fiji, see 8 C.F.R. § 1003.2(c)(3)(ii), or establish grounds for equitable

tolling, see Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (equitable tolling

is available “when a petitioner is prevented from filing because of deception, fraud,

or error,” as long as the petitioner acted with due diligence).

        Lata’s due process claim is unavailing.

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                     06-70784